DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with clams 1, 13, and 19 being independent.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Potter (Reg. No 62,437) on 07 May 2021.

The application has been amended as follows:
Claim 1 (Currently Amended). A method for graphic processing by a device, comprising:
identifying a graphics instruction;
determining that the graphics instruction is alias enabled for the device;
partitioning an alias lookup table into one or more slots;
allocating a slot of the alias lookup table based at least in part on the partitioning and determining that the graphics instruction is alias enabled;
generating an alias instruction based at least in part on allocating the slot of the alias lookup table and determining that the graphics instruction is alias enabled; and
processing the alias instruction.

Claim 13 (Currently Amended). An apparatus for graphic processing, comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a graphics instruction; 
determine that the graphics instruction is alias enabled for the apparatus 
partition an alias lookup table into one or more slots;
allocate a slot of the alias lookup table based at least in part on the partitioning and determining that the graphics instruction is alias enabled;
generate an alias instruction based at least in part on allocating the slot of the alias lookup table and determining that the graphics instruction is alias enabled; and process the alias instruction.

Claim 15 (Currently Amended). The apparatus of claim 14, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the operand type is a first type;
fetch an operand of the graphics instruction from a local buffer of the apparatus 
store the operand in a source data field associated with the allocated slot: and
set a value in a source data type field associated with the allocated slot based at least in part on the first type.
19. A non-transitory computer-readable medium storing code for graphic processing by a device, the code comprising instructions executable by a processor to:
identify a graphics instruction;
determine that the graphics instruction is alias enabled for the device;

allocate a slot of the alias lookup table based at least in part on the partitioning and determining that the graphics instruction is alias enabled;
generate an alias instruction based at least in part on allocating the slot of the alias lookup table and determining that the graphics instruction is alias enabled; and 
process the alias instruction.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest each and every claim element and the specific interplay between the limitations as set forth in the claims. For instance, with respect to claim 1, when considered as a whole with the remaining limitations the prior art of record does not teach or reasonably suggest determining that the graphics instruction is alias enabled for the device;…allocating a slot of the alias lookup table based at least in part on the partitioning and determining that the graphics instruction is alias enabled; generating an alias instruction based at least in part on allocating the slot of the alias lookup table and determining that the graphics instruction is alias enabled; and then processing the alias instruction. Accordingly the subject matter of claim 1 is allowable. Independent claims recite a substantially similar limitation as to that of claim 1 and are also found to be allowable using substantially similar rationale as to that of claims 1. Claims depending thereon are found to be allowable for at least the reason(s) set forth for the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613